DETAILED ACTION
This action is responsive to the Application filed on 24 November 2020. Claims 1-18 are pending in the case. Claims 1, 17, and 18 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Claims 1, 17, 18 (and thus dependent claims) do not have clear support in provisional application 62/129,954 filed 03/08/2015 as required. The provisional application is silent with respect to “direct-selection action” of a menu that has at least two actions and at best has a direct selection of a single action or displaying a menu when there are multiple actions [0034].
Claims 1, 17, 18 (and thus dependent claims) do not have clear support in provisional application 62/172,226 filed 06/07/2015. The provisional application is silent with respect to any “direct-selection action” of any menu.
Claims 1, 17, 18 are clearly supported in provisional application 17/103,899 filed 06/22/2015. Applicant is respectfully requested to identify clear support for any amendments to the independent claims in order to maintain this benefit of priority.
Information Disclosure Statements
Applicant has submitted of a total of 5 Information Disclosure Statements (IDS). Four of the IDS were reviewed, the items listed therein where were considered by the Examiner, and an annotated copy of each reviewed IDS is included with this Office Action.

In the IDS filed on 23 March 2021, the Applicants submitted 129 pages of citations. In total, the IDS cited approximately 203 U.S. Patents, 781 U.S. Patent Application Publications, 235 Foreign Patents, and 1151 Non-Patent Literature references. The extraordinary large number of references pose a serious burden on the Office.
The instant claims are drawn to methods, electronic device, and computer readable storage medium storing one or more programs for detecting input, and based on the input meeting certain criteria when applied to a displayed object associated with a menu, either displaying the menu or directly-selecting an action from the menu.
The IDS contains numerous references which do not appear to be related to or material to the examination of the claimed subject matter of the instant application. Consider the following randomly selected references from the first 18 pages of US Patents and Non-Patent Publications: 5184120, 6121960, 6313836, 7619616, 7743348, 8581870, 8875044, 8959430, 9098188, 9244562, 9600114, 9829980, 20010024195,  20020140740, 20040021643, 20050125742, 20060001650, 20060136845, 20070229455, 20080106532,  20080222569, 20090066668, 20090150775, 20090280860, 20100061637, 20100128002,  20100171713, 20100302179, 20110050576, 20110050687, 20110144777, 20110209088,  20110215914, 20120011437, 20120013541, 20120139844, 20120274578, and 20120297041.  
Of these 38 randomly-selected references, only 1 patent (5184120) and 5 non-patent publications (20080222569, 20100302179, 20110209088, 20120139844, and 20120297041) are relevant to displaying menu in response to any received input, however the menus in these sample references are displayed without any consideration 
One of the following is required to consider the references cited by the Applicants in the IDS filed on 23 March 2021.
Applicants are specifically required to point out which reference or references cited in the IDS filed on June 28, 2019, disclose performing for detecting input, and based on the input meeting certain criteria when applied to a displayed object associated with a menu, either displaying the menu or directly-selecting an action from the menu; or
Applicants are specifically required to point out which reference or references cited in the IDS filed on June 28, 2019 are most relevant to the examination of the claims of the instant application (for example, providing any visual feedback associated with making a selection from a menu).
A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply of the Office Action.
The Technology Center Director has approved this request by signing below:
/DAVID A WILEY/Director, Art Unit 2100                                                                                                                                                                                                        

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over RIMAS-RIBIKAUSKAS et al. (Pub. No.: US 2006/0132455 A1) in view of BONG, Byung Eun (Pub. No.: US 2010/0005390 A1).
Regarding claim 1, RIMAS-RIBIKAUSKAS teaches the method, comprising: at an electronic device with a display, and a touch-sensitive surface (FIG 1, monitor 184, digitizer 185):
displaying, on the display, a user interface (see e.g. FIGs 18, 19 [0081]) that includes a selectable user interface object (e.g. 1801) that is associated with a plurality of actions for interacting with the user interface, wherein the plurality of actions include a action and one or more other actions (illustrated in menu 1905);
while displaying the user interface that includes the selectable user interface object, detecting an input (e.g. 1903, “hard tap” [0081] contrast with “normal tap” of FIG 18) that includes detecting a contact at a first location on the touch-sensitive surface that corresponds to a location of the selectable user interface object on the display ([0083] distinguishing hard tap on digitizer via stylus 204; uses combination of different distance thresholds (e.g. FIG 20) and [0084] different pressure thresholds over time; see an example method for processing input in FIG 25);
and, in response to detecting the input that includes detecting the contact at the first location on the touch-sensitive surface:
in accordance with a determination that the input meets selection criteria, displaying, on the display, a menu that includes graphical representations of the plurality of actions that include the action and the one or more other actions ([0081] hard tap results in display of context-sensitive menu); and

RIMAS-RIBIKAUSKAS is silent with respect to direct-selection action, therefore RIMAS-RIBIKAUSKAS cannot be relied upon to expressly disclose in accordance with a determination that the input meets direct-selection criteria, wherein the direct-selection criteria include a criterion that is met when the contact meets a first input threshold, performing the direct-selection action. Note [0087] makes clear that thresholds are software configurable depending on needs; and [0088] additional variations of tap are possible as illustrated in FIG 24 (e.g. normal tap, medium tap, hard tap) as needed by application.
BONG is similarly directed to operating an electronic device having a display and touch input (see e.g. FIG 1, output 150 with display module 151, user input 130, sensing unit 140 with pressure sensor 143). The pressure sensor 143, when combined with display module 151, provides for [0043, 0046] a touch input and a pressure-touch input, which is generally obtained by applying more pressure than is needed to generate an ordinary touch input, may be easily differentiated from each other based on a signal output by the pressure sensor 143… e.g. implemented as a touch screen.
BONG may be relied upon to teach: detecting an input that includes detecting a contact at a first location on the touch-sensitive surface that corresponds to a location (e.g. [0080] pressure-touch input is detected from the operating screen); in accordance with a determination that the input meets selection criteria, displaying, on the display, a menu that includes graphical representations of the plurality of actions that include a direct-selection action and the one or more other actions ([0080] displaying one or more menu items in response to receiving the input which satisfies a first criteria (pressure-touch input may be generated when the user touches the display module 151 with more pressure than needed to generate an ordinary touch input); interpreting any of [0081] the menu items which can be selected using pressure rather than in response to ordinary touch input as the “direct-selection action”); and in accordance with a determination that the input meets direct-selection criteria, wherein the direct-selection criteria include a criterion that is met when the contact meets a first input threshold, performing the direct-selection action ([0081] each of the menu items displayed in operation S204 may be chosen by varying the level of pressure with which the display module 151 is pressure touched. For example, the user may choose each of the menu items displayed in operation S204 by pressing down on the display module 151 hard or gently; interpreting “first input threshold” as the pressure needed to select a specific menu item, which in turn becomes the “direct-selection action” required in the claim; see FIGs 10-11 for an illustrative example [0116] pressure input to map screen results in menu items 513, each chosen in response to different levels of pressure).

Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of RIMAS-RIBIKAUSKAS and BONG before them, to have combined RIMAS-RIBIKAUSKAS (displaying context-dependent menus associated with a displayed graphic object based on detected pressure) and BONG (displaying a menu based on a first detected pressure and executing a direct-selection action of the menu based on a second detected pressure) and arrived at the claimed invention with expected and predictable results. The combination is motivated by the improvement to interacting with touch-input devices generally as taught by BONG [0008].
Regarding dependent claim 2, incorporating the rejection of claim 1, RIMAS-RIBIKAUSKAS in view of BONG, combined at least for the reasons discussed above, further teaches wherein each of the direct-selection action and the one or more other actions are individually selectable in the menu displayed on the user interface (see BONG [0081] Alternatively, each of the menu items displayed in operation S204 may be chosen in response to an ordinary touch input). 
Regarding dependent claim 3, incorporating the rejection of claim 1, RIMAS-RIBIKAUSKAS in view of BONG, combined at least for the reasons discussed above, further teaches wherein the menu is displayed after lift-off of the contact is detected (inherently, if the menu items of BONG may be chosen [0081] in response to ordinary touch input, it would be reasonable to assume that the menu remains displayed after lift-off from the detected pressure-touch input; clearly RIMAS-RIBIKAUSKAS teaches [0081] displaying the menu after recognizing the hard-tap (interpreting the hard-tap as a right-click). The recognition is performed over time such as shown in FIGs 22 and 22 [0084-0085], noting it is a “tap” at pressure=0 (liftoff), but labeled a “hard tap” if the pressure threshold was reached before time threshold was reached).
Regarding dependent claim 4, incorporating the rejection of claim 1, RIMAS-RIBIKAUSKAS in view of BONG, combined at least for the reasons discussed above, further teaches wherein the menu is displayed when the contact meets a second input threshold that is lower than the first input threshold used in the direct-selection criteria (RIMAS-RIBIKAUSKAS is capable of detecting multiple thresholds [0088] additional variations of tap are possible as illustrated in FIG 24 (e.g. normal tap, medium tap, hard tap) as needed by application; BONG requires a some threshold pressure [above normal touch] to cause the menu to be displayed [0080], then a harder pressure can be used to direct-select a menu option [0081]).
Regarding dependent claim 5, incorporating the rejection of claim 1, RIMAS-RIBIKAUSKAS in view of BONG, combined at least for the reasons discussed above, further teaches wherein displaying the menu that includes graphical representations of the plurality of actions that include the direct-selection action and the one or more other actions includes applying a visual effect to visually distinguish the direct- selection action from the one or more other actions in the menu (see e.g. BONG FIG 10(a) note that “Address” in 513 is in a different color; the action which is activated in FIG 10(b) is displaying the address (517) associated with the camera position on the map).
Regarding dependent claim 7, incorporating the rejection of claim 1, RIMAS-RIBIKAUSKAS in view of BONG, combined at least for the reasons discussed above, further teaches in accordance with the determination that the input meets direct-selection criteria, applying a second visual effect to the direct-selection action to visually distinguish the direct-selection action from the one or more other actions in the menu (see e.g. BONG FIG 10(a) note that “Address” in 513 is in a different color; the action which is activated in FIG 10(b) is displaying the address (517) associated with the camera position on the map [noting that there is no requirement for a “different first visual effect” in the claim, thus the same visual effect as in claim 5 may be used]).
Regarding dependent claim 11, incorporating the rejection of claim 1, RIMAS-RIBIKAUSKAS in view of BONG, combined at least for the reasons discussed above, may be relied upon to further teach or suggest while displaying the menu in accordance with the determination that the input meets the selection criteria:
detecting a termination of the input (i.e. lift-off; see rejection claim 3 above);
detecting a second input including detecting a second contact on the touch- sensitive surface at a second location on the touch-sensitive surface that corresponds to a position on the display that is outside of the displayed menu (e.g. some other position in order to activate a different menu, e.g. RIMAS-RIBIKAUSKAS providing hard-tap to a different document icon); and
in response to detecting the second input, ceasing to display the menu (as the user wants to interact with a second menu at different document icon, it is simply obvious to remove the first menu that is no longer needed).
Examiner note: an alternative rejection of claim 11 based on an alternative interpretation of the user’s intention of the detected second input may be made by considering the additional teachings of KIM et al. (US 2015/0268802 A1) which is similarly directed to providing a menu in response to detected pressure input and which explicitly describes a “menu exit” method in FIG 9 [0167-0171] and states [0171] “the menu 214 may be exited by touching an area outside the area where the menu 214 is displayed.”
Regarding dependent claim 12, incorporating the rejection of claim 1, RIMAS-RIBIKAUSKAS in view of BONG, combined at least for the reasons discussed above, may be relied upon to further teach wherein the menu is displayed overlaid over a portion of the user interface and adjacent to the selectable user interface object (see RIMAS-RIBIKAUSKAS FIG 19; see alternatively BONG FIG 10(a) under the interpretation that the “camera element” could be interpreted as a selectable user interface object [not explicitly stated in the reference, but a reasonable interpretation given how information is associated with it]).
Regarding dependent claim 13, incorporating the rejection of claim 1, RIMAS-RIBIKAUSKAS in view of BONG, combined at least for the reasons discussed above, may be relied upon to further teach while displaying the menu in accordance with the determination that the input meets the selection criteria:
detecting a movement of the contact on the touch-sensitive surface that corresponds to a movement over to a graphical representation of a first action of the one or more other actions on the display
in response to detecting the movement of the contact, performing the first action (detecting a “normal touch input in order to select an item from the displayed menu” as taught by BONG [0081] which would necessarily require moving from where the input was provided to the displayed menu and then selecting). 
Regarding dependent claim 14, incorporating the rejection of claim 1, RIMAS-RIBIKAUSKAS in view of BONG, combined at least for the reasons discussed above, may be relied upon to further teach wherein performing the direct-selection action includes updating the user interface (compare at least BONG FIGs 10(a) and 10(b)).
Regarding claim 17, RIMAS-RIBIKAUSKAS in view of BONG, combined at least for the reasons discussed above, similarly teaches the electronic device comprising a display, a touch-sensitive surface; one or more sensors to detect intensity of contacts with the touch-sensitive surface; one or more processors; memory; and one or more programs (RIMAS-RIBIKAUSKAS FIG 1: monitor 184, digitizer 185, [0044] A user may enter commands and information into computer 110 through input devices such as a keyboard 162 and pointing device 161, commonly referred to as a mouse, trackball or touch pad. Such pointing devices may provide pressure information, thus the digitizer 185 (touch pad) has a sensor capable of detecting intensity [pressure], processing unit 120, a system memory 130; [0042] FIG. 1 illustrates software including operating system 134, application programs 135, other program modules 136, and program data 137), wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors [0042], the one or more programs including instructions for the method of claim 1, rejected under similar rationale.
Regarding claim 18, RIMAS-RIBIKAUSKAS in view of BONG, combined at least for the reasons discussed above, similarly teaches the computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a display, a touch-sensitive surface, and one or more sensors to detect intensity of contacts with the touch-sensitive surface cause the device to (same citations as for claim 17 above) perform the method of claim 1, rejected under similar rationale.

Claim 6 is rejected under 35 USC 103 as unpatentable over RIMAS-RIBIKAUSKAS in view of BONG, further in view of SMITH (Pub. No.: US 2016/0188181 A1).
Regarding dependent claim 6, incorporating the rejection of claim 1, while RIMAS-RIBIKAUSKAS in view of BONG, combined at least for the reasons discussed above, may be relied upon to teach displaying the menu that includes graphical representations of the plurality of actions that include the direct-selection action and the one or more other actions as explained in claim 1, the combination may not be relied upon to expressly disclose presenting the menu gradually in accordance with the increase in intensity of the contact. SMITH teaches presenting a menu gradually in accordance with the increase in intensity of the contact (see e.g. [0322] a user may make contact with and exert pressure upon an interaction surface, with a contact point near a drop down menu. The user may increase the contact pressure until the drop down menu is highlighted. After maintaining that contact pressure level for a few seconds, the list of menu items becomes visible, after which the user may select an item by varying the contact pressure. Once the desired menu item is highlighted, the user may execute a rapid increase in pressure to finalize the selection of that menu item; alternatively [0537] in embodiments, the menu may fade into view).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of RIMAS-RIBIKAUSKAS in view of BONG and SMITH before them, to have combined RIMAS-RIBIKAUSKAS in view of BONG (displaying a menu in response to pressure) and SMITH (gradually displaying a menu in response to pressure) and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by the teaching in SMITH [0006] that the user experience is altered utilizing the pressure signal for improvement purposes.
Claim 8 is rejected under 35 USC 103 as unpatentable over RIMAS-RIBIKAUSKAS in view of BONG, further in view of JEONG (US 20130088455 A1).
Regarding dependent claim 8, incorporating the rejection of claim 1, while RIMAS-RIBIKAUSKAS in view of BONG, combined at least for the reasons discussed above, may be relied upon to teach the determination that the input meets direct-selection criteria as explained in claim 1, the combination may not be relied upon to expressly disclose gradually fading out the other actions to visually emphasize the direct-selection gradually fading out the other actions of a menu ([0093] An operation for sequentially activating an option menu by depths changed according to movement of a touch event is described below. Here, the option menu is removed from the screen by applying a visual effect in which an option menu gradually disappears such as fade out. When the option menu remains on the screen, the option menu may be converted into a semi-transparent form or be expressed to have a circle. When the new option menu is activated, the new option menu may be expressed by applying a visual effect in which an option menu gradually disappears such as fade in.)
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of RIMAS-RIBIKAUSKAS in view of BONG and JEONG before them, to have combined RIMAS-RIBIKAUSKAS in view of BONG (displaying a pressure-based menu) and JEONG (fading pressure-based menu options) and arrived at the claimed invention with expected and predictable results, the combination motivated by the teaching in JEONG [0207-0208] of improving the user experience with the device.
Examiner note: Claims 6 and 8 may alternatively be rejected under the combination of RIMAS-RIBIKAUSKAS in view of BONG, further in view of YKNOTS (WO 2013/169870 A1) relying on the teachings of FIGs 5C3-5C5 and [00180]. The rejections are not written out in full in order to focus on other claim elements. The SMITH and JEONG references are also relevant to other portions of the disclosure as originally filed.
Claim 15 is rejected under 35 USC 103 as unpatentable over RIMAS-RIBIKAUSKAS in view of BONG, further in view of YACH (US 2002/0128036 A1).
Regarding dependent claim 15, incorporating the rejection of claim 1, RIMAS-RIBIKAUSKAS in view of BONG, combined at least for the reasons discussed above, further teaches wherein the selectable user interface object corresponds to a message interface, does not appear to expressly disclose and the menu includes a reply action as the direct-selection action, and a reply all action and a forward action as the other actions (an intended use of the broader invention of claim 1; BONG shows an example operating screen in FIG 9A which includes what appears to be an email icon and a messages menu option, but is otherwise silent regarding messaging functions).
menu actions for a message in a messaging interfaces includes at least a reply action, and a reply all action and a forward action (see e.g. [0056] and FIG 2B). By applying the menu technique of RIMAS-RIBIKAUSKAS in view of BONG to the similar device and operating screen of YKNOTS, it is immediately apparent that the claimed intended use of the menu can be achieved by (each message menu item is capable of being direct-selected using pressure).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of RIMAS-RIBIKAUSKAS in view of BONG and YACH before them, to have combined RIMAS-RIBIKAUSKAS in view of BONG (teaching a pressure-sensitive menu system) and YACH (teaching a messaging menu) and arrived at the claimed invention, the combination motivated by applying the known menu technique for launching different actions to a specific message in a message interface which provides message actions with a reasonable expectation of success.
Claim 16 is rejected under 35 USC 103 as unpatentable over RIMAS-RIBIKAUSKAS in view of BONG, further in view of YKNOTS (WO 2013/169870 A1), further in view of CHENG, Jacqui et al. (iPhone 5: a little bit taller, a little bit baller. Article posted at Ars Technica on 09/24/2012. Retrieved from [https://arstechnica.com/gadgets/2012/09/iphone-5-a-little-bit-taller-a-little-bit-baller/3/] on [10/14/2021 3:52:34 PM]. 22 pages)
Regarding dependent claim 16, incorporating the rejection of claim 1, RIMAS-RIBIKAUSKAS in view of BONG, combined at least for the reasons discussed above, does not appear to expressly disclose wherein the selectable user interface object corresponds to a camera icon, and the menu includes a still camera mode as the direct-selection action, and a video camera mode and a panorama mode as the other actions (the intended use of the broader invention of claim 1). BONG teaches that the device includes a camera capable of taking both still and moving images (see e.g. FIG 1 camera 121 [0037, 0065]) and the pressure-sensitive menu may be used with any operating screen of the device [0079].
YKNOTS teaches an application launch screen for a portable multifunction device in FIG 4A which includes camera icon 430, where embodiments of portable multifunction devices includes the iPhone®. Note that the portable multifunction device of YKNOTS is 
By applying the menu technique of RIMAS-RIBIKAUSKAS in view of BONG to the similar device and operating screen of YKNOTS, it is immediately apparent that most of the claimed intended use of the menu can be achieved, that is wherein the selectable user interface object corresponds to a camera icon, and the menu includes a still camera mode as the direct-selection action, and a video camera mode … as the other actions. However, YKNOTS does not teach the panorama mode for operating the camera.
CHENG teaches the iPhone® 5 at its release included camera hardware that was capable of taking still photo graphs, video, and panorama using a camera application which could be launched and used to switch between these modes (page 2: Multiple images can be shot in rapid succession. Even launching the camera or switching between video and still mode feels instantaneous; page 3: The other addition to the Camera app is a new panorama mode). 
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of RIMAS-RIBIKAUSKAS in view of BONG and YKNOTS improved by CHEN before them, to have combined RIMAS-RIBIKAUSKAS in view of BONG (a general method of operating a pressure-based menu to select actions) and YKNOTS improved by CHEN (teaching the specific camera actions to be controlled) and arrived at the claimed invention, the combination motivated by applying the known menu technique for launching different actions to a specific camera application which provides camera actions with a reasonable expectation of success.
Claim 9 is rejected under 35 USC 103 as unpatentable over RIMAS-RIBIKAUSKAS in view of BONG, further in view of BECKER (Patent No.: US 6,734,882 B1).
Regarding dependent claim 9, RIMAS-RIBIKAUSKAS in view of BONG, combined at least for the reasons discussed above, may be relied upon to teach the determination that the input meets direct-selection criteria as explained in claim 1, however the combination may not be relied upon to expressly disclose gradually shrinking the menu to conceal the graphical representations of the other actions in the menu while the graphical representation of the direction-selection action remains displayed in the menu. While not explicitly required in the claim, it is assumed that this visual feedback of the selected object must occur prior to the performing the direct-selection action recited in claim 1 in order for the user to be aware of it.  
BECKER teaches gradually shrinking a menu to conceal the graphical representations of the other actions in the menu while the graphical representation of the selected action remains displayed in the menu (see e.g. (col 2 lines 40-56); more detail at (col 4 line 35) new GUI control element is referred to herein as a menu-list. The first display state of the menu-list control element 400, referred to herein as the menu state, is illustrated in FIG. 4…the menu state presents the user with a single selection 404 which can be accessed to further display data on the GUI to the user. User can also activate the menu as if it were a well-known pull-down menu, which provides (col 4 line 57) As shown in FIG. 5, the list state of the menu-list control element 400 presents the data to the user as a list 501. User can make selection from list; (col 5 line 35) the menu-list control element is configured to dynanically transition between display states based on user manipulation with the menu-list control element).
 Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of RIMAS-RIBIKAUSKAS in view of BONG and BECKER before them, to have combined RIMAS-RIBIKAUSKAS in view of BONG (displaying a pressure-based menu) and BECKER (collapsing a menu to hide unselected menu options) and arrived at the claimed invention, motivated by the teachings at BECKER (col 2 line 40) optimally present a list of items for both large and small amounts of available display space; in other words, optimize the available display space by removing display of those elements which do not need to be displayed).
Claim 10 is rejected under 35 USC 103 as unpatentable over RIMAS-RIBIKAUSKAS in view of BONG, further in view of FITZMAURICE et al. (US 2004/0141010 A1).
Regarding dependent claim 10, RIMAS-RIBIKAUSKAS in view of BONG, combined at least for the reasons discussed above, may be relied upon to teach the determination that the input meets direct-selection criteria as explained in claim 1, however the combination may not be relied upon to expressly disclose moving the graphical representation of the direct-selection action closer to a first position on the display that corresponds to the first location on the touch-sensitive surface. While not explicitly required in the claim, it is assumed that this visual feedback of the selected object must occur prior to the performing the direct-selection action recited in claim 1 in order for the user to be aware of it.
FITZMAURICE teaches moving the graphical representation of a default menu action closer to a first position on the display that corresponds to the first location on the touch-sensitive surface ([0055] FIGS. 13-18 depict an alternate design for the pan-zoom tool 230. This version of the pan-zoom tool 230 allows for multiple modes to be "locked-in" as the default action while providing multiple one-shot actions and modalities selectable thru the use of a radial layout of control zones 232-240. … To change modes or do a one-shot action, the user "taps" the pen to the screen to pin the menu, then performs a "small hop" in the designated direction (e.g., north, east, south, west) to select a different tool (and this also assigns that tool to the center region to be default action). Performing a "larger hop" will engage the default mode and reposition (i.e., center) the menu.; note FIG 6 which explains determining whether the menu is pinned or not pinned to a particular location; when it should be unpinned, the tracking menu is moved and (116) re-centered on the location of the input of the transducer {stylus or pen}).
FITZMAURICE teaches [0005-0006] that using fixed (pinned) menus is time-consuming, thus the ability to avoid tool palette round trips for such limited input device systems when pan and zoom operations are being performed is needed. Note that the method (entirety of FIG 6) allows the user to initiate display of a tracking menu with a default action, change the default action, pin the tracking menu to a particular location, as well as have the tracking menu follow the stylus input.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of RIMAS-RIBIKAUSKAS in view of BONG and FITZMAURICE before them, to have combined RIMAS-RIBIKAUSKAS in view of BONG (displaying a pressure-based menu) and FITZMAURICE (controlling the display position of a touch-based menu) and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by the improvement to displaying and controlling menus explained in FITZMAURICE [0005-0006].


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9619113 B2 (MARK) In response to detecting user interaction with a first app icon corresponding to a first app, the method determines whether the detected user interaction satisfies first criteria or second criteria. In response to determining that the detected user interaction satisfies the first criteria, the method displays an action list corresponding to the first app. The action list includes a set of action items for user selection. A first item corresponds to a specific state of the first app. In response to the user selecting the first item, the method opens the first app to the specific state. In response to determining that the detected user interaction satisfies the second criteria, the method performs a default action for the first app. [effectively filed 09/09/2015].
US 2011/0265035 A1 (LEPAGE) graphical context menu can include a default menu item in the center of the grid and a full menu option in the bottom most right slot of the grid (see e.g. FIGs 5A-5C).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amy M Levy/Primary Examiner, Art Unit 2179